While the complaint may not be artistic in alleging that defendant promised to pay in consideration of plaintiff’s intestate’s forbearance and that there was such forbearance in reliance on the promise, we read the complaint as sufficiently alleging such facts and, as so construed, the complaint is sufficient. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to dismiss under rule 106 denied, with leave to the defendant to answer within ten days after service of a copy of the order, with notice of entry thereof, on payment of said costs. Present — Peck, P. J., Glennon, Dore, Cohn and Breitel, JJ. [See 282 App. Div. 683.]